Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 06/20/2022, are accepted and do not introduce new matter. 
Previous 112(b) rejections have been overcome. 
Claims 1-17, 19 and 20 are pending; claim 18 was cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 discloses: “wherein the geometry further includes an elongated path from the at least one inlet to the power nozzle”. It is unclear what power nozzle this is referring to, since claim 1 discloses “a first power nozzle” and “a second power nozzle”. This renders claim 3 indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghu (U.S. 6,253,782).
Regarding claim 1, Raghu teaches a fluidic oscillator circuit for a nozzle assembly (seen at least in Fig 6) comprising: 
a geometry (inner geometry, seen in Fig 6) defined in a surface (surface that defines interaction chamber IC””) that includes at least one inlet (SF) configured to receive a flow of fluid (as seen in Fig 6); 
an interaction region (IC””) that is positioned between the at least one inlet and an outlet (EX), said interaction region is defined by a perimeter wall (shown below); 
a first power nozzle (PN1) and a second power nozzle (PN2) each configured to produce a jet of fluid received from the at least one inlet and circulated within the interaction region (as seen in Fig 6); and 
the outlet in communication with the interaction region that is configured to dispense an oscillating spray of fluid in a desired spray pattern therefrom (as disclosed in Col 2, lines 47-50); 
an apex protrusion (shown below) that is positioned along the perimeter wall of the interaction region between the first power nozzle and the second power nozzle and protrudes inwardly from the perimeter wall within the interaction region (as shown below).  
Regarding claim 2, Raghu teaches the fluidic oscillator circuit of claim 1, wherein the at least one inlet includes a geometry that allows for fluid communication with an opposite side of the surface in which the geometry is defined (as seen in Fig 6, the inlet leads to two power nozzles that are on opposite sides of the surface).  
Regarding claim 3, as best understood, Raghu teaches the fluidic oscillator circuit of claim 1, wherein the geometry further includes an elongated path from the at least one inlet to the power nozzle (elongated path that goes form inlet SF to each of the power nozzles PN1 and PN2, as seen in Fig 6). 
Regarding claim 4, Raghu teaches the fluidic oscillator circuit of claim 1, wherein the interaction region includes a dome or mushroom shaped region defined by the perimeter wall (as seen in Fig 6, the interaction region defined by the perimeter wall is come shaped).  
Regarding claim 5, Raghu teaches the fluidic oscillator circuit of claim 1, wherein the geometry includes a first inlet (shown below) and a second inlet (shown below) defined in the surface, the first inlet in communication with the first power nozzle and the second inlet is in communication with the second power nozzle (as shown below).
Regarding claim 6, Raghu teaches the fluidic oscillator circuit of claim 1, wherein the geometry includes a first inlet and a second inlet defined in the surface (as shown below), the first inlet in communication with the first power nozzle and the second inlet is in communication with the second power nozzle (as shown in the annotated figure below), the first power nozzle and second power nozzle are each configured to produce a jet of fluid received from the at least one inlet and circulated within the interaction region (each nozzle PN1 and PN2 produces a jet that is circulated in the IC”” region); further comprising a set of finger like protuberances defined adjacent an exit of the first power nozzle and a set of finger like protuberances defined adjacent an exit of the second power nozzle (as shown below), the finger like protuberances are defined along the perimeter wall of the interaction region (as seen in the annotated figure below).  
Regarding claim 7, Raghu teaches the fluidic oscillator circuit of claim 5, wherein the apex protrusion is positioned an equal distance from each of the first power nozzle and the second power nozzle (as seen in annotated figure below, the apex is in the middle of both power nozzles). 
Regarding claim 10, Raghu teaches the fluidic oscillator circuit of claim 1, wherein the apex protrusion is configured to direct or stabilize the location of a plurality of vortices formed by fluid jets from the at least one power nozzle within the interaction region for controlling a geometrical placement of the vortices therein (since Raghu teaches all the claimed subject matter, it is deemed capable of performing this function), wherein the plurality of vortices includes a left vortex and a right vortex formed by fluid with an increased measure of viscosity due to operation in cold temperatures (left vortex and right vortex are formed due to the position of the first and second power nozzles).  
Regarding claim 11, Raghu teaches the fluidic oscillator circuit of claim 5, wherein the first inlet and the second inlet communicate separately to the first power nozzle and the second power nozzle in which the first power nozzle and second power nozzle are not fed from a common plenum (as seen in Fig 6 and shown below, the first inlet communicates with the first power nozzle PN1 through a plenum, while the second inlet communicates with the second power nozzle PN2 through a separate plenum).  
Regarding claim 12, Raghu teaches the fluidic oscillator circuit of claim 1 further comprising an outlet that includes an asymmetrical or yawed angle configuration (as seen in Fig 10D, the outlet is asymmetrical; Raghu discloses in col 4, lines 6-10 that other embodiments and modifications are within the scope of disclosure; therefore, the nozzle of Fig 6 can include the asymmetric outlet of 10D).  

Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan et al (U.S. 2017/0065990).
Regarding claim 1, Gopalan teaches a fluidic oscillator circuit for a nozzle assembly (seen in Fig 11) comprising: 
a geometry defined in a surface (geometry defined by the surface of inner walls of structure 222) that includes at least one inlet (244 or 258) configured to receive a flow of fluid (as shown by flow arrows in Fig 11); 
an interaction region (shown below) that is positioned between the at least one inlet and an outlet (outlet defined by 230 and 232), said interaction region is defined by a perimeter wall (wall surrounding the interaction region); 
a first power nozzle and a second power nozzle (shown below) each configured to produce a jet of fluid received from the at least one inlet and circulated within the interaction region (as shown in the annotated figure below, the nozzles direct fluid towards the interaction region); and
the outlet in communication with the interaction region (as seen below) that is configured to dispense an oscillating spray of fluid in a desired spray pattern therefrom (as disclosed in Par 0074); 
an apex protrusion (shown below) that is positioned along the perimeter wall of the interaction region between the first power nozzle and the second power nozzle and protrudes inwardly from the perimeter wall within the interaction region (as shown below).
Regarding claim 5, Gopalan teaches the fluidic oscillator circuit of claim 1, wherein the geometry includes a first inlet (shown below) and a second inlet (shown below) defined in the surface, the first inlet in communication with the first power nozzle and the second inlet is in communication with the second power nozzle (as shown in the annotated figure below).
Regarding claim 8, Gopalan teaches the fluidic oscillator circuit of claim 1, wherein the apex protrusion is shaped to include an intersection of two rounded or curved perimeter wall (curved walls defined around arrows 252 and 266, as seen in Fig 6) of the interaction region that intersect at a point (the curved walls meet at the apex protrusion at a single point, as seen below).  
Regarding claim 9, Gopalan teaches the fluidic oscillator circuit of claim 5, wherein the apex protrusion is shaped to include an intersection of two rounded or curved perimeter wall (curved walls defined around arrows 252 and 266, as seen in Fig 6) of the interaction region that intersect at a point (the curved walls meet at the apex protrusion at a single point, as seen below) and said point is an equal distance from the first power nozzle and the second power nozzle positioned along the interaction region (as seen in Fig 11, the point of the apex is an equal distance from the first and second power nozzles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu (U.S. 6,253,782) in view of Kluge et al (U.S. 2019/0071057). 
Regarding claim 13, Raghu teaches a fluidic oscillator circuit for a nozzle assembly (seen at least in Fig 6) comprising: 
a geometry (inner geometry, seen in Fig 6) defined in a surface (surface that defines interaction chamber IC””) that includes at least one inlet (SF) configured to receive a flow of fluid (as seen in Fig 6); 
an interaction region (IC””) that is positioned between the at least one inlet and an outlet (EX), said interaction region is defined by a perimeter wall (shown below); 
the outlet in communication with the interaction region that is configured to dispense an oscillating spray of fluid in a desired spray pattern therefrom (as disclosed in Col 2, lines 47-50); 
wherein the geometry includes a first inlet (shown below) and a second inlet (shown below) defined in the surface (as seen in Fig 6), the first inlet in communication with a first power nozzle (PN1) and the second inlet is in communication with a second power nozzle (PN2), the first power nozzle and second power nozzle are each configured to produce a jet of fluid received from the at least one inlet and circulated within the interaction region (each nozzle PN1 and PN2 produces a jet that is circulated in the IC”” region);
a first finger like protuberance that extends from a first side of the first power nozzle along the perimeter wall of the interaction region and a second finger like protuberance that extends from a second side of the first power nozzle along the perimeter wall of the interaction region (first and second finger-like protuberances annotated in the figure below as “first set of finger-like protuberances”, which correspond to the first power nozzle PN1); and 
the second power nozzle includes a first finger like protuberance that extends from a first side of the second power nozzle along the perimeter wall of the interaction region and a second finger like protuberance that extends from a second side of the second power nozzle along the perimeter wall of the interaction region (first and second finger-like protuberances annotated in the figure below as “second set of finger-like protuberances”, which correspond to the second power nozzle PN2); 
However, Raghu does not teach the oscillator circuit wherein the finger like protuberances act to lengthen the power nozzle by extending into the interaction region and are configured to create jets of fluid therefrom that are configured to reduce likelihood of attachment to the perimeter wall of the interaction region.  
Kluge teaches a fluid oscillator wherein finger like protuberances (shown below) act to lengthen power nozzles by extending into an interaction region (shown below) and are configured to create jets of fluid therefrom (each exit defined by the finger-like protuberances create jets of fluid). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raghu to incorporate the teachings of Kluge to provide the exits of each of the power nozzles (PN1 and PN2) with finger-like protuberances that act to lengthen the power nozzles by extending into the interaction region in order to have more focused water jets emerging from the power nozzles, which would aid in the formation of vortexes and formation of oscillating fluid patterns. In combination, since Raghu and Kluge teach the claimed structure of the oscillator, it is deemed capable of reducing likelihood of attachment to the perimeter wall of the interaction region.  
Note: all references made in parenthesis hereafter are referencing Raghu, unless otherwise stated. 
Regarding claim 14, Raghu and Kluge teach the fluidic oscillator circuit of claim 13, wherein at least one of the first inlet and the second inlet include a geometry that allows for fluid communication with an opposite side of the surface in which the geometry is defined (each inlet leads to each power nozzle, which are configured on opposite sides of the geometry, as seen in Fig 6).  
Regarding claim 15, Raghu and Kluge teach the fluidic oscillator circuit of claim 13, wherein the geometry further includes an elongated path from at least one of the first inlet and the second inlet to the respective power nozzle (elongated path that goes form inlet SF to each of the power nozzles PN1 and PN2, as seen in Fig 6).  
Regarding claim 16, Raghu and Kluge teach the fluidic oscillator circuit of claim 13, wherein the interaction region includes a dome or mushroom shaped region defined by the perimeter wall (as seen in Fig 6, the interaction region defined by the perimeter wall is come shaped). 
Regarding claim 17, Raghu and Kluge teach the fluidic oscillator circuit of claim 13, further comprising an apex protrusion (shown below) is positioned between the first power nozzle and the second power nozzle along the perimeter wall of the interaction region (as shown in the annotated figure below).  
Regarding claim 19, Raghu and Kluge teach the fluidic oscillator circuit of claim 13, wherein the first inlet and the second inlet communicate separately to the first power nozzle and the second power nozzle in which the first power nozzle and second power nozzle are not fed from a common plenum (as seen in Fig 6 and shown below, the first inlet communicates with the first power nozzle PN1 through a plenum, while the second inlet communicates with the second power nozzle PN2 through a separate plenum). 
Regarding claim 20, Raghu and Kluge teach the fluidic oscillator circuit of claim 13, further comprising an outlet that includes an asymmetrical or yawed angle configuration (as seen in Fig 10D, the outlet is asymmetrical; Raghu discloses in col 4, lines 6-10 that other embodiments and modifications are within the scope of disclosure; therefore, the nozzle of Fig 6 can include the asymmetric outlet of 10D).  
Raghu annotated figure:

    PNG
    media_image1.png
    575
    833
    media_image1.png
    Greyscale

Kluge annotated figure:

    PNG
    media_image2.png
    528
    739
    media_image2.png
    Greyscale

Gopalan annotated figure:

    PNG
    media_image3.png
    548
    784
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Fig 4 of Raghu does not show an apex protrusion that is defined in the perimeter wall and that protrudes inwardly within the interaction region. Examiner has now used Fig 6 of Raghu to reject the claims, which shows at least one apex protrusion (shown in the annotated figure above) that is defined in the perimeter wall and extends inwardly towards the interaction region IC””. Thus, with this interpretation, the claims are properly rejected.
	Applicant further argues that Raghu does not teach the limitation of: wherein the first power nozzle and second power nozzle are not fed from a common plenum. Examiner respectfully disagrees. As seen in Fig 6 and shown above, each power nozzle PN1 and PN2 is fed with its own pathway, i.e. plenum, that extends from the fluid source. 
	Lastly Applicant argues that Kluge does not teach the details of the finger-like protuberances because portions 22 cannot be interpreted as power nozzles. Examiner respectfully disagrees. Examiner has interpreted the power nozzles as being PN1 and PN2 of Raghu, while only relying on Kluge to modify the exits of each power nozzle to resemble finger-like protuberances. Since the portions 22 of Kluge work to dispense fluid from their respective outlets, Examiner is allowed to interpret those structures as nozzles, even though parts 22 act to recirculate fluid within the system. The fact, that they dispense fluid from their finger-like protuberances is enough to interpret them as nozzles. Examiner reiterates that the rest of the claimed structure is taught by Raghu. Thus, Raghu in view of Kluge anticipate the claim language in question. 
	For these reasons, Examiner asserts that the claims remain properly rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752